DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
It is additionally noted that the amendments filed on 10/27/2022 were discussed with SPE Randy Gulakowski on 10/31/2022, as were the Declarations filed with said amendments. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 63-73, 75, 78, and 81-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 recites “porous particles having smashed and shattered pores…” This limitation is unclear. The instant specification provides no explanation as to how a particle can be porous, if the pores are smashed and shattered. Either the particle has pores and is porous, or the pores are “smashed and shattered,” meaning the pores are no longer present. Claim 73 recites that “said particles are selected from a group consisting of porous materials” which is already recited in claim 63. Claim 73 therefore contains the same issue as claim 63 because it is unclear how a particle can be porous, if the pores are smashed and shattered. Either the particle has pores and is porous, or the pores are “smashed and shattered,” meaning the pores are no longer present.  None of claims 64-73, 75, 78, and 81-83 clarify the issue in claim 63 and thus, these claims, which depend from claim 63, are also indefinite. The claim could be clarified by stating “A composition comprising a fluid having a boundary layer; and particles having smashed and shattered pores, said particles being present in said boundary layer of said fluid, wherein the smashed and shattered pores render the particles able to withstand pressure from extrusion, wherein said particles… comprise from 0.5 to 8wt% of the composition.” It is noted that the “pressures from processing equipment” is only discussed in the instant specification with regards to extrusion pressures. 
Additionally, it is unclear how the “fluids in processing equipment” relates to the “fluid” in line 2 of claim 63. It is unclear if the “fluids” are the same as the “fluid” and if they are, the same language needs to be present for proper antecedent basis. Essentially “fluids” does not have antecedent basis, and it is unclear how the “fluids” relate to the “fluid having the boundary layer” previously recited in the claim. None of the claims which depend from claim 63 (64-73, 75, 78, or 81-83) clarify this issue and thus, all the claims are indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 63-73, 75, 78 and 81-83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palm et al. (US 2003/0127022).  
Palm et al. '022 teaches expanded perlite products having sharp edged irregular surface characteristics. See abstract and Figure 1, which shows sharp edged irregular expanded perlite particles which are thin blades). The perlite is added to oils and as to plastics and other polymers. See ¶52 and ¶89. In ¶72 of Palm, Palm describes the Hegman fineness measurement, which is adding 80 g paint, 20 ml mineral spirits, and 8.5 g sample (the inventive perlite of Palm). The density of mineral spirits 790 kg/m3, which is g/ml. Converting 20 ml of mineral spirits, using the density of 790 kg/m3 (which is 0.79 g/ml) equates to 0.79 g/ml*20 ml, which is 15.8 g. To calculate the amount of perlite in the sample, the following calculations are used: 80 + 15.8 + 8.5 = 104.3 total g, and 8.5/ 104.3 is about 8.1wt%. This value is close enough to the end point 8wt% in instant claim 1 that one of ordinary skill in the art would readily expect identical or nearly identical  properties to be achieved when 8.1wt% of a material having identical characteristics (the perlite described above) to be added to the same material (a fluid such as a plastic or polymer).  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Should applicant argue criticality of the instantly claimed range, it will be noted that Applicants’ data does not show that a different product or properties are achieved when 8wt% of “crushed expanded perlite” is added to a fluid than when 8.1wt% of the same material is added to the same fluid. Furthermore, it would be obvious to use less milled/fractured perlite in the invention of Palm, should a lesser effect provided by the milled perlite be desired. 
The fractured perlite has a conchoidal shape (i.e. a complex three-dimensional shape), as evidenced by Figure 1 of Palm et al. '022. The fractured perlite also has particles which have an aspect ratio of greater than 0.7. When the length of the particles shown in Figure 1 is divided by the width of the particles shown in Figure 1, the aspect ratio will be greater than 0.7. For example, if the length is 30 microns and the length is 22 microns (both of which fall within the teachings of Palm et al. ‘022), 30/20 is 1.36, which is greater than 0.7, or the aspect ratio is 22/30, which is about 0.73, which is greater than 0.7. Anytime the length is greater than the width, the aspect ratio will be greater than 1. As shown in Figure 1 of Palm et al., the perlite has a conchoidal shape, is milled (as described in paragraph [0030]), and the length of the particles is greater than the width, making the aspect ratio greater than 1 (which is greater than 0.7). The conchoidal particles of Figure 1 of Palm et al. ‘022, which are milled, have smooth, sharp, “knife” blade-like surfaces and chonchoidally fractured curved shapes. Perlite has a Mohs hardness of greater than 2.5. This hardness is necessarily sufficient to deform said fluid as it flows around said particles, thereby promoting kinetic mixing “through the rolling and tumbling effect of the particles” recited in claim 73, and the property recited in claim 72, as well as any other properties recited in the instant claims. 
The expanded perlite particles of Palm have an average particle size of less than 50 microns (see abstract), and for example, 30 to 50 microns (paragraph [0059]). This particle size meets the limitation of instant claim 63 which recites “nano to micron.” Palm et al. ‘022 further teaches that the ratio of the standard deviation to the median particle size is less than 0.63 (paragraph [0059]). This includes a ratio of standard deviation to median particle size of 0, meaning all of the particles would be the same size. Additionally, when the ratio of the standard deviation to median particle size is, for example, 0.60 and the median particle size is 30 microns, which is at once envisaged given the teachings of Palm et al. ‘022, this means that the highest possible particle diameter is 48 microns. The expanded perlite particles of Palm et al. ‘022, which have the same shape, size, and material identity (perlite) as the particles of the instant claims, will necessarily produce each of the properties and desired features recited in the instant claims, when added to a fluid (as expressly shown in Examples of Palm). 
Claims 67-70, and 75 recite product-by-process limitations. Case law holds that:

Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The perlite of Palm is identical to the particles of the instantly claimed invention, regardless of the method by which the particles are processed to achieve their size and shape. With regards to claim 75, incorporating the particles into the fluid as pellets having particles contained therein and forming the fluid from the pellets, will produce the same result as if the particles are added and uniformly mixed within the fluid. The result is the same, i.e. particles being dispersed within the fluid, regardless of whether the particle are added in pellets of the fluid and then forming a fluid, or if the particle are just added to the fluid. Palm expressly teaches that particles of the invention, which are identical to the instantly claimed particles, are uniformly blended into the fluid including molten polymer plastic. See ¶91. 
Regarding claim 78, this a product-by-process and an intended use of the composition of claim 63. The particles of Palm are the same as that of the instant claims and will therefore necessarily help disperse the same type of additive when added to the same type of fluid (i.e. polymer and/or plastic). It would have been obvious to one of ordinary skill in the art to also include a fire retardant in the compositions of Palm, which comprise an identical type of material as the instantly claimed particles, the particles of which are added to a molten polymer (i.e. a fluid) which necessarily has a boundary layer, in order to render said composition flame or fire resistant. Alternatively, see the rejection below. 


Claims 63-73, 75, 78, and 81-83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osipovich et al. (RU 2114131) and further in view of Palm et al. (US 2003/0127022).  A translation of Osipovich et al. (RU 2114131) with paragraph numbers was previously provided. 
The rejection set forth in paragraphs 16-24 of the Office Action mailed on 8/31/2020 is incorporated herein by reference. As stated in the previous rejection, the expanded perlite of Osipovich is specifically disclosed as ground. See ¶10, ¶12, and ¶14. Ground expanded perlite necessarily has a sharp conchoidal surface and a complex three-dimensional surface area, including sharp knife blade-like characteristics, as well as “smashed and shattered pores,” as specifically articulated in ¶32 of the instant specification. Regarding “for creating particles that withstand pressure from fluids in processing equipment,” this is an intended use of a product-by-process (smashed and shattered pores). Ospiovich teaches ground expanded perlite. This will necessarily “smash and shatter” the pores within the expanded perlite, and will produce the same type of particles as recited in the instant claims. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The particles of Osipovich are capable of performing the intended use of amended instant claims 63, including “creating particles that withstand pressure from fluids in processing equipment.” 
Regarding instant claim 78, Osipovich expressly teaches that flame retardants can be added to the composition of the invention together with the ground and finely dispersed expanded perlite and melted polystyrene. Claim 78 is a product-by-process, and appears to be a future intended use, in that the particles aid in the dispersion of a flame retardant. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims, in that Osipovich expressly teaches that flame retardants are added to the composition of the invention together with the ground and finely dispersed expanded perlite and melted polystyrene. Thus, the addition of the same material (ground expanded perlite particles) to a composition with a fluid and flame retardant can and will achieve the same result of helping to disperse the flame retardant, by virtue of the same materials being added to the same composition (a fluid), regardless of the order in which the materials are added. The instant specification provides no evidence to demonstrate the contrary. Thus, the prior art meets instant claim 78. 
Regardless of the discussion in Osipovich that “finely dispersed crystalline perlite particles have an irregular shape and a large specific surface area due to a large number of internal pores…,” this discussion does not reference ground perlite. This discussion references finely dispersed crystalline perlite particles having an irregular shape. The ground perlite is the result of milling or grinding of Osipovich. There is absolutely nothing indicating that the large number of internal pores must be retained. The only discussion in the entire Osipovich reference regarding internal pores, is a discussion of finely dispersed crystalline perlite, and not ground expanded perlite.  The express disclosure is that the perlite is ground. This will necessarily provide smashed and shattered pores as recited in amended instant claim 63, as well as any other recited structural features. Applicants have provided no factually supported objective evidence which persuasively demonstrates the contrary. 
Furthermore, it would have been obvious at the time the instant invention as made to use the expanded perlite of Palm et al. ‘022, which have thin blade irregular surface characteristics and which have a particle size which meets the instantly claim limitations (and which have smashed and shattered pores) in the invention of Osipovich et al. because the intricate and cellular structure of the expanded perlite of Palm et al. '022, having the particle size disclosed therein, provides valuable filler properties, including improved insulation of fillers (paragraph [0034] of Palm et al.). Additionally, the expanded perlite of Palm et al. ‘022 retains the intricate cellular structure and further has controlled particle size distribution and low floater content, thereby permitting greater utility such as for use as filler products (paragraph [0036] of Palm et al).
Regarding “for creating particles that withstand pressure from fluids in processing equipment,” this is an intended use of a product-by-process (smashed and shattered pores). The particles of Palm have an identical size and shape as the particles of the instant claims.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The particles of Palm are capable of performing the intended use of amended instant claims 63, including “creating particles that withstand pressure from fluids in processing equipment.”

Response to Arguments
It is noted that the claims are to a composition comprising only two materials: (1) a fluid; and (2) porous particles having a given shape and size. While several characteristics of the shape (smashed and shattered pores; sharp knife blade-like surface characteristics; sharp conchoidal surface; complex 3-D surface area) are recited, these are merely the result of milling expanded perlite, as discussed throughout the instant specification. The claims are to a composition with (1) any fluid; and (2) milled particles. Independent claim 1 does not recite any specific fluid or particle type. In the specification, a particularly type of milled particles is perlite. The concept of adding milled (which is a synonym for ground) perlite to a fluid is not novel (Palm and Osipovich). The concept of milling perlite to a fine size is not novel (Palm). 
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.
Initially, it is noted that claim 63 recites a porous particle having smashed and shattered pores. It is not clear whether the particle is porous (i.e. porous particles) or are derived from porous particles ‘having smashed and shattered pores.’ These two recitations contradict each other.
Additionally, it is noted that at the top of pg. 13 of the Remarks filed on 10/27/2022, Applicant states on the record that “Ground expanded perlite necessarily has a sharp conchoidal surface and a complex three dimensional surface area, including sharp knife blade-like characteristics, as well as “smashed and shattered pores.” As Osipovich teaches ground perlite, the ground perlite of Osipovich necessarily has the “smashed and chattered pores” as articulated by Applicants in the Remarks filed on 10/27/2022.  For this reason alone, Applicant’s arguments with respect to Osipovich are not persuasive. However, Applicant’s remaining discussion will be addressed below for completeness of the record.
Applicant argues it would not be obvious to use the expanded perlite of Palm in the invention of Osipovich because they teach different particles. This is not persuasive because both Palm and Osipovich teach ground, expanded perlite. 

In Response to Applicant’s argument Ia:
Applicant argues that Palm and Osipovich teach different particles because the expanded perlite particles of Osipovich retains internal pores. 
Applicant stipulates that Osipovich teaches ground perlite, and Applicant cites to paragraph 51 of the instant specification which states that the pores are smashed and shattered on impact during a milling process.
Applicant then argues that Osipovich teaches ground perlite having different characteristics and that ground expanded perlite taught by Palm is available on the market in different forms and having different properties.
Notably, Applicant’s position is that the ground perlite of Osipovich retains internal pores and that the ‘crystalline perlite’ discussed in Osipovich is the same as the ground perlite discussed in Osipovich. In support of this, Applicant has provided the Fomin Affidavit that appears to analyze the initial description of the Russian application, which was then amended during prosecution without explanation. In other words, Applicant asserts that the ‘crystalline perlite’ of Osipovich is the same as the ‘ground perlite’ because prior to being patented, the initial description did not state ‘crystalline perlite’ which was amended without explanation. 
This is not persuasive. Applicant’s line of reasoning assumes that the explicit language in the prior art should be disregarded based on the original filing of a foreign reference. It is improper to assign a different meaning to a term in a publication other than the explicit description. The term used is “ground” and there is no indication in the actual applied publication of the Osipovinch reference (note: not any previous “initial description” which was not used in the actual rejection) that the ground perlite is the crystalline perlite or vice versa. Applicant also states that there was no detailed reason for the amendment. The use of a reference as prior art does not in any way require an explanation for why an amendment was made during prosecution. The fact remains that a published version of the reference expressly discloses ground perlite, with no teaching, suggestion, or any other indication that the ground perlite retains pores. Whether this was different from a previous version of the reference is irrelevant, as are any reasons why changes were made during prosecution. The published version of the reference is taken for what is disclosed therein, regardless of any motives for changes made during prosecution of said reference. The test for whether a prior art reference teaches an instantly claimed limitation, is whether or not an express recitation of said instantly claimed limitation is present in said reference. The fact remains that Osipovich expressly and unambiguously disclosed ground perlite, in a document published before the instant invention, and as expressly stated by Applicants, this ground expanded perlite necessarily has a sharp conchoidal surface and a complex three dimensional surface area, including sharp knife blade-like characteristics, as well as “smashed and chattered pores.” See the second sentence of page 13 of the Remarks filed on 10/27/2022. 
There is no requirement or reliance of any previously presented or published versions of the reference. However, it is possible that this amendment was made to more accurately reflect the invention of Osipovich, or that the amendment was made because the crystalline perlite is structurally different from the ground perlite. Given the lack of information, it is proper to presume that the Osipovich publication (which is the version used in the rejection) used the terms that they intended, which is that the expanded perlite is ground, with no indication that the ground perlite retains pores.  In other words, the Fomin Declaration is not persuasive. To summarize, Applicants appear to be attempting to argue, that because in the history of prosecution of the published Osipovich reference, an “initial description” used a different term than the actual published reference which was applied in the rejection of the instantly claimed invention, this somehow means the term “ground” was not what was intended. This is incorrect and not persuasive. The reference is taken for what is described therein: i.e. that ground perlite is added to a molten polymer (i.e. a fluid). Thus, evidence is provided that the pores will be smashed and shattered (because the expanded perlite is ground), and floaters will not, in fact, be present. This is additionally evidenced by the fact that there is absolutely no teaching, suggestion, or any other indication in the applied, published Osipovich reference that its ground perlite, retains pores as argued by Applicants. The section regarding internal pores is discussing dispersed crystalline perlite, with no indication that the dispersed crystalline perlite is ground. Whether the term ground was present in a previously presented version of the Osipovich reference has no bearing on the actual published version of the reference which was used to reject the instant claims, regardless as to whether any explanation regarding the changes during prosecution are presented. The legal standard for applying a reference is not what a previous version of a published reference may have said prior to publication. The legal standard is whether the applied reference teaches the instantly claimed invention, and the fact remains that the perlite of Osipovich is ground expanded perlite without any indication that the ground perlite retains pores. 
Contrary to Applicant’s conclusory statement that “crystalline particles are in fact the ground perlite discussed throughout Osipovich/Petrovich,” this is erroneous and not persuasive. There is absolutely nothing linking those terms in the applied published reference. The rejection is not based on what was stated in the initial description of the refence, the initial description of which was not used to reject the claims. There is absolutely no indication in the applied published Osipovich reference (note: not any previously submitted non-applied versions) that the ground expanded perlite retains pores. Furthermore, if the pores are retained, Applicants have not addressed that the instant specification specifically states that these pores will be smashed and shattered when the composition is extruded, resulting in the same product as recited in the instant claims. Whether the material is crushed during processing, or crushed before hand, an identical product results: a composition with 2 things: (1) a fluid and (2) crushed expanded perlite in said fluid, which, according to Applicant’s own specification, will necessarily have the instantly claimed characteristics. See paragraph 37, which states that perlite will crush under pressure. The paragraph does not state that is can or may: the paragraph states that it will crush under pressure. 
It is also unclear what Applicants believe is novel. If, as stated in Applicant’s own specification, the perlite (if pores are present; and the Examiner is not stating this is the case) will self-shape under pressure, such as the extrusion explicitly disclosed in Osipovich, thereby smashing and shattering pores and forming the instantly claimed composition, an identical product will be the result: a composition having (1) a fluid (a boundary layer is a property necessarily present in all fluids) and (2) porous particles having smashed and shattered pores and having the instantly claimed shape, which is the result of milling (a synonym for crushing and grinding) an identical product (perlite), and this product which has been crushed will necessarily be present in the boundary layer of the fluid, because it is identical to the material being recited in the instant claims. 
The claims are not to a process. New properties of an old, recognized composition do not make the composition novel, as specifically stated in MPEP 2112 I, and as discussed throughout the instant application’s prosecution history. Applicants did not discover putting milled perlite into a fluid, and these are the only components in the instantly claimed composition. Applicants did not discover the shape resulting from milling perlite. Any of the instantly claimed properties will necessarily be present in a composition having a fluid and milled (crushed, ground, etc…) expanded perlite, as these are the only components recited in the claims. 

In Response to Applicant’s argument Ib:
Applicant argues that the ground perlite is available in many shapes. Applicant directs attention to the Wiener Affidavit.
Applicant argues that the Wiener Affidavit states that as particles are milled finer and finer, they lose much of the 3-dimensional structure that they start with.
This statement is in direct contradiction with the instant specification which does not discuss any differences of ground perlite. This was discussed with SPE Randy Gulakowski on 10/31/2022. No specifics regarding temperature, time, pressure, duration, etc… of the milling process necessary for producing the instantly claimed size and shape particles are discussed in the instant specification. The instant specification, and claims 67-70, state that milling, which is a synonym for grinding, produces the instantly claimed size and characteristics. The instant specification does not state that milling may produce the shape, nor is there any indication in Applicant’s own specification that “as particles are milled finer and finer, they lose much of the 3-dimensional structure that they start with.” The instant specification teaches the opposite.
Applicants states at the top of pg. 20 of the Remarks filed on 10/27/2022, “It follows that the degree of milling will produce perlite having different shapes, e.g., from bubble to featureless powder.” This conclusory statement is not supported with a rationale and amounts to an opinion by the Applicant. It is unclear how the ability of perlite to be milled or of perlite to self-shape thereby means milled perlite can have different shapes. The concept of “bubble to featureless powder” is not present anywhere in the instant specification. The Declaration states that milling “may or may not produce” the instantly claimed shape. This contradicts the instant specification, where the only guidance for producing the instantly claimed shapes, is milling. No duration, pressure, temperature, etc… are discussed. The specification only discusses milling. Thus, milling, which is a synonym for grinding, is sufficient to produce the instantly claimed size and shape based on Applicant’s own specification, regardless of what the Declaration, which contradicts the specification, states. The claims are interpreted in light of the specification, not in light of a Declaration which contradicts the specification. 
Applicant submits that the statement of paragraph 38 of the instant specification references physical properties of perlite, but not a physical shape of perlite since expanded, unprocessed perlite has a different physical shape than processed perlite. This is not persuasive because a physical shape is a physical property, and the instant specification does not distinguish physical “shapes” from physical “properties.” Additionally, paragraph 38 is read to mean that finely milled perlite has the same physical properties as milled perlite, as this is what is expressly stated therein. What paragraph 38 states is:
Finely milled Perlite has the same physical properties, just a finer mesh, which will withstand higher pressures.

This was not interpreted to mean anything other than what it says. What is says is that milled perlite and finely milled perlite have the same properties, just different sizes. Applicant’s own specification specifically states this. The paragraph does not teach, suggest, or otherwise indicate anything other than what it states, and it certinaly does not support the contention made by Applicant’s regarding “bubbles to featureless powder.” What it states is that the degree of milling, fine or otherwise, produces perlite with the same physical properties. Nowhere does the specification in any way state, suggest or indicate that the particles have the same physical properties except shape as argued by Applicants. Shape is a physical property. This statement above from Applicant’s own specification refutes what the Declaration is attempting to establish, and further refutes Applicant’s argument that “lightly processed perlite will have a different shape that finely milled perlite.” Applicant’s argument, and the Declaration, completely contradict the explicit statement made in Applicant’s own specification. The statement does not say that finely milled perlite “may or may not” have the same properties as milled perlite. The statement explicitly and unambiguously states: Finely milled Perlite has the same physical properties, just a finer mesh, which will withstand higher pressures. The statement does not differentiate shape, nor does any other portion of the instant specification. This is further evidenced by the Drawings of the instant specification. Particularly, the course-milled and finely-milled perlite, which have the same shapes. See Figures 50-51 and 37-38. The specification does not support that “the degree of milling will produce perlite having different shapes” as argued in the 10/27/2022 Remarks from Applicants. The claims are interpreted in light of the specification, and what the specification specifically states and shows in the drawings is that finely milled and course milled (which is a synonym for ground) perlite have the same physical properties, including shape. There is never any discussion which distinguishes that physical properties somehow excludes shape. Shape is a physical property. Thus, Applicant’s argument, which contradicts their own specification, and the Declaration, which also contradicts the specification, are not persuasive. 
Applicants have not addressed the reference made to the Figures of their own specification. Figures 50-51 show coarsely milled perlite, while Figures 37-38 show finely milled perlite. The particles have the same shape, which again shows that the Applicant’s contention that “lightly processed perlite will have a different shape that finely milled perlite” contradicts their own specification, as does the Declaration. 
Additionally, if a Declaration presented by Applicants disagrees with the specification, the Declaration will not support patentability. A Declaration or Affidavit which contradicts what is present in an application cannot and will not support the patentability of said application.  
Applicant argues that different commercially available perlite has different properties, as exemplified by differing floater content. It is noted that neither particle size, nor floater content are present in the instant claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is noted that Applicants make reference to an entirely different application on page 20, last paragraph, of the Remarks filed on 10/27/2022. It is unclear what this is trying to establish. The application 13/181476 referenced by Applicant is an entirely different Application which has never been referenced in or incorporated into any of the rejections of the instant claims. Applicant attempts to argue that that “the Examiner recognizes that different commercially available expanded processed perlite have different physical properties, e.g. different quantities of bubbles that trap air to create ‘floaters,’ and different particle sizes,” (underline added by Examiner) as stated in the second paragraph of page 21 of the Remarks filed on 10/27/2022, while referencing the application which is not the instant application. No such alleged “recognition” was ever made in the instant application. In fact, no recognition regarding bubbles was ever even made in the other application. Regardless, what is stated in an entirely different application which is not the instant application (said application of which has entirely different claim limitations, and notably much narrow claim limitations), is not relevant to the instant application. The discussion in the application referenced by Applicants has no bearing on the patentability of the instantly claimed invention, the instant application of which has entirely different claims and its own prosecution. The application referenced by Applicants is to a method requiring degassing and densifying a first sample coating of a material and making comparisons to another sample. The instant invention is to a fluid with crushed perlite in it. This is akin to Applicant’s stating that a prior art reference, which has never been cited in any rejection as teaching the instant claim limitations, fails to teach the instant claim limitations. Whether such a statement is true or not (and it is not in this case) does not have any bearing on the rejections actually made over the instant claims. Thus, the discussion in the other application is irrelevant to the rejection of the instantly claimed invention. 
Furthermore, contrary to the statement above made by Applicants, the Table of ¶11 of Palm referenced by Applicants does not show perlite which has been processed. Palm does not merely given a table of commercially available materials and claim they invented them. Palm mills those commercially available materials, i.e. those shown in Table 1, to provide a specific size and/or shape (the shape shown in Figure 1, which is the same as Applicant’s claimed particles). See ¶43. Palm expressly and unambiguously states that the materials of Table 1 are not yet processed, and are feed materials for the invention disclosed therein. See ¶47. Table 1 merely shows types of expanded perlite which have not yet been processed. See ¶11. The particle sizes after processing are much smaller, as is the floater content, showing that pores are smashed and shattered, and will provide particle shapes as shown in the Figures of Palm, which are the same as that shown in Figures 50-51 and Figures 37-38 of the instant specification. 
The instant claims are to a composition with a fluid and milled perlite. The fact remains that the rejection establishes that each of the instantly claimed features is present in the applied prior art, and neither the Declarations (which do not overcome the rejections) or the arguments (which contradict the instant specification) overcome the rejection of the instant invention. 
Applicant argues that the floater content corresponds to the perlite that have internal pores. This is not persuasive. First, whether a floater is porous, that it is ground means that it had at least one pore which has been smashed and shattered, as shown by Applicant’s instant specification. Milling (which is a synonym for grinding) is how the shapes recited in the instant claims are achieved, as discussed in the instant specification. The claims do not require each and every pore to have been smashed and shattered, nor is there any support in the instant specification for such a feature. Additionally, the commercially available perlite being referred to by Applicants contains less than 2% floater content (for nearly all the samples) and therefore must contain particles that have smashed and shattered pores. This meets the claims. See Table II of Palm, which are the processed perlite. 
Applicant again draws attention to Osipovich’s teaching that crystalline perlite particles have a large number of internal pores. As noted previously, Applicant’s position assumes that the crystalline perlite is identical to the ground perlite, contrary to the express teaching of Osipovich. Additionally, as noted above, the act of being ground necessarily means that at least some pores have been smashed and shattered. Thus, even if there are unsmashed pores, the ground perlite meets the claims. As noted in the instant specification, milling (a synonym for grinding) perlite provides the inventive features.
Ospiovich does not teach, suggest, or otherwise indicate a presence of or desire for floaters. The reference expressly teaches that the perlite used in the invention is ground, regardless of what was stated in the previously filed versions of the reference, the previous versions of which were not relied on in the rejection. 
Finally, Applicant states that there is no motivation to combine Osipovich and Palm. This is incorrect and not persuasive. As discussed throughout prosecution history, it would have been obvious to use the particles of Palm in order to provide improved insulation (¶34 of Palm). 
For the reasons provided above, Applicant’s arguments are not persuasive. The fact remains that Applicants did not invent the shape and size of milled perlite, as shown by Palm (and Osipovich which teaches ground perlite), or its addition to a fluid, as shown by Palm and Osipovich. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766